Walker, J.
This suit was brought against one Cook for a balance of the purchase money, and to enforce a vendor’s lien on the land in cotroversy.
*312The appellants claimed to be innocent purchasers for a valuable consideration without notice. The jury found that they were purchasers without notice, but that the whole of the consideration paid was Confederate money. On this verdict the court entered judgment and decree for the appellees.
We have never held that Confederate money was a good or valid consideration to support a contract. We have refused to disturb executed contracts, or to enforce executory contracts; but here the appellants, in order to make out their title to the land, must show that they paid a good consideration. This they have not done. The judgment of the District Court is correct, and is affirmed.
Affirmed.